DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attenuation structure” and “second attenuation structure”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure is the elements 110, 210, 310, 410, 510, 610, 710, 810, and particularly the elements 410 holes that corresponds to the elected species.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Claims 3-6, 9-10, 14-15, 18, and 20 (cancelled)



Claims 3-6, 9-10, 14-15, 18, and 20 are not eligible for a rejoinder since the Claims are not supported by the original disclosure.
Regarding Claims 3-6, 9-10, and 14:  Claim 21 for which claims 3-6, 9-10, and 14 depends thereof, recites “flowing cooling air […] through the at least one attenuation structure”, while claims 3-6, and 9-10, and 14 recite different embodiments of the attenuation structure, e.g. scaled structure, panel, raised ridge, cavity, or bowed surface, than the one claimed in claim 21. Thus Claims 3-6, and 9-10, and 14 are drawn to the combination of different embodiments of the application. Such combination of different embodiments is not supported by original specification, only support for individual embodiments is supported.  
Regarding Claims 15, 18, and 20: Claims 22 for which Claims 15, 18, and 20 depends thereof recites “least one attenuation structure [] comprising a set of cooling holes” while claims 15, 18, and 20 recites different embodiments of the attenuation structure, e.g. scaled structure, panel, raised ridge, cavity, or bowed surface, that the one in claim 22. Thus claims 15, 18, and 20 are drawn to the combination of different embodiments of the application. Such combination of different embodiments is not supported by original specification, only support for individual embodiments, is supported.  
On 07/27/2022, a courtesy phone call has been made and a message left to the practitioner of record (L. Oaster) to explain the cancellation of the above-mentioned claims

Allowable Subject Matter
Claims 2, 8, 11-12, 16-17, and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding this invention of a gas turbine engine and its method of operation, relevant prior art Clark (US 8,739,508) discloses a turbine engine having an engine core comprising a compressor, combustor, and turbine in axial flow arrangement, whereby a working airflow passes through the engine core from the compressor to the turbine to define a flow direction through the engine core, the method comprising: generating a shockwave in the working airflow having at least one attenuation structure; and flowing cooling air from an interior of the at least one component through the at least one attenuation structure into the working airflow  in a certain direction to at least partially attenuate the shockwave. 
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the shockwave propagates onto an outer surface of at least one component within the turbine engine” and the certain direction being “in a direction at least partially opposite the flow direction”. In addition, the boundary layer on the surface present in Clark may provide a barrier to the shockwave as evidenced by   Sandham (Shock-wave/Boundary-layer interaction, Neild D. Sandham, 09/08/2011), for example see Figs. 1-2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741